     Case 2:19-cv-01268-GMN-VCF Document 8 Filed 10/26/20 Page 1 of 24



1                               UNITED STATES DISTRICT COURT

2                                       DISTRICT OF NEVADA

3     RONNIE EDWARDS,                                     Case No. 2:19-cv-01268-GMN-VCF

4                                      Plaintiff,                SCREENING ORDER
             v.
5
      BENJAMIN ESTILL, et al.,
6
                                  Defendants.
7

8           Plaintiff, who is incarcerated in the custody of the Nevada Department of

9    Corrections (“NDOC”), has submitted a civil rights complaint pursuant to 42 U.S.C. §

10   1983, and has filed an application to proceed in forma pauperis and a motion for

11   appointment of counsel. (ECF Nos. 1, 1-1, 5.) The matter of the filing fee and Plaintiff’s

12   motion for appointment of counsel will be temporarily deferred. The Court now screens

13   Plaintiff’s civil rights complaint under 28 U.S.C. § 1915A and addresses Plaintiff’s motion.

14   I.     SCREENING STANDARD

15          Federal courts must conduct a preliminary screening in any case in which an

16   incarcerated person seeks redress from a governmental entity or officer or employee of

17   a governmental entity. See 28 U.S.C. § 1915A(a). In its review, the Court must identify

18   any cognizable claims and dismiss any claims that are frivolous, malicious, fail to state a

19   claim upon which relief may be granted, or seek monetary relief from a defendant who is

20   immune from such relief. See id. §§ 1915A(b)(1), (2). Pro se pleadings, however, must

21   be liberally construed. See Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir.

22   1990). To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential

23   elements: (1) the violation of a right secured by the Constitution or laws of the United

24   States, and (2) that the alleged violation was committed by a person acting under color

25   of state law. See West v. Atkins, 487 U.S. 42, 48 (1988).

26          In addition to the screening requirements under § 1915A, pursuant to the Prison

27   Litigation Reform Act (“PLRA”), a federal court must dismiss an incarcerated person’s

28   claim if “the allegation of poverty is untrue” or if the action “is frivolous or malicious, fails

                                                    1
     Case 2:19-cv-01268-GMN-VCF Document 8 Filed 10/26/20 Page 2 of 24



1    to state a claim on which relief may be granted, or seeks monetary relief against a

2    defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2). Dismissal of a

3    complaint for failure to state a claim upon which relief can be granted is provided for in

4    Federal Rule of Civil Procedure 12(b)(6), and the court applies the same standard under

5    § 1915 when reviewing the adequacy of a complaint or an amended complaint. When a

6    court dismisses a complaint under § 1915(e), the plaintiff should be given leave to amend

7    the complaint with directions as to curing its deficiencies, unless it is clear from the face

8    of the complaint that the deficiencies could not be cured by amendment. See Cato v.

9    United States, 70 F.3d 1103, 1106 (9th Cir. 1995).

10          Review under Rule 12(b)(6) is essentially a ruling on a question of law. See

11   Chappel v. Lab. Corp. of Am., 232 F.3d 719, 723 (9th Cir. 2000). Dismissal for failure to

12   state a claim is proper only if it is clear that the plaintiff cannot prove any set of facts in

13   support of the claim that would entitle him or her to relief. See Morley v. Walker, 175 F.3d

14   756, 759 (9th Cir. 1999). In making this determination, the court takes as true all

15   allegations of material fact stated in the complaint, and the court construes them in the

16   light most favorable to the plaintiff. See Warshaw v. Xoma Corp., 74 F.3d 955, 957 (9th

17   Cir. 1996). Allegations of a pro se complainant are held to less stringent standards than

18   formal pleadings drafted by lawyers. See Hughes v. Rowe, 449 U.S. 5, 9 (1980). While

19   the standard under Rule 12(b)(6) does not require detailed factual allegations, a plaintiff

20   must provide more than mere labels and conclusions. See Bell Atl. Corp. v. Twombly,

21   550 U.S. 544, 555 (2007). A formulaic recitation of the elements of a cause of action is

22   insufficient. See Id.

23          Additionally, a reviewing court should “begin by identifying pleadings [allegations]

24   that, because they are no more than mere conclusions, are not entitled to the assumption

25   of truth.” Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009). “While legal conclusions can provide

26   the framework of a complaint, they must be supported with factual allegations.” Id. “When

27   there are well-pleaded factual allegations, a court should assume their veracity and then

28   determine whether they plausibly give rise to an entitlement to relief.” Id. “Determining
                                                   2
     Case 2:19-cv-01268-GMN-VCF Document 8 Filed 10/26/20 Page 3 of 24



1    whether a complaint states a plausible claim for relief . . . [is] a context-specific task that

2    requires the reviewing court to draw on its judicial experience and common sense.” Id.

3           Finally, all or part of a complaint filed by an incarcerated person may be dismissed

4    sua sponte if that person’s claims lack an arguable basis either in law or in fact. This

5    includes claims based on legal conclusions that are untenable (e.g., claims against

6    defendants who are immune from suit or claims of infringement of a legal interest which

7    clearly does not exist), as well as claims based on fanciful factual allegations (e.g.,

8    fantastic or delusional scenarios). See Neitzke v. Williams, 490 U.S. 319, 327–28 (1989);

9    see also McKeever v. Block, 932 F.2d 795, 798 (9th Cir. 1991).

10   II.    SCREENING OF COMPLAINT

11          In the complaint, Plaintiff sues multiple defendants for events that took place while

12   Plaintiff was incarcerated at High Desert State Prison (“HDSP”). (ECF No. 1-1 at 1.)

13   Plaintiff sues Defendants Benjamin Estill, Guy Brown, James Dzurenda, Jennifer Nash,

14   Salvea, Tobin, H. Wickham, Brian Williams, and J. Zalaya. (Id. at 1-5.) Plaintiff alleges

15   28 counts and seeks declaratory and monetary. (Id. at 5-68.) Some of Plaintiff’s claims

16   involve similar facts or legal analysis. The Court will group together claims that involve

17   similar facts or legal analysis and consider them in turn.

18          A. Counts I and III

19          The complaint alleges the following: In either September or October 2016, Plaintiff

20   told Estill that Estill was racially profiling black inmates for searches. (ECF No. 1-1 at 6.)

21   Estill asked for Plaintiff’s name and told Plaintiff that Estill would show him what racial

22   profiling was. (Id.) Estill searched Plaintiff both prior to and after his scheduled law library

23   appointment. (Id.)

24          In November 2016, Estill singled Plaintiff out for a search before and after he

25   entered the dining hall and referenced racial profiling during both searches. (Id.) Estill

26   asked Plaintiff what his housing unit was, and, after mealtime ended, Estill searched

27   Plaintiff’s cell and both of his neighbors’ cells. (Id.) Estill then searched Plaintiff’s cell

28   again and strip searched both Plaintiff and his cellmate. (Id.) Plaintiff then told Estill that

                                                    3
     Case 2:19-cv-01268-GMN-VCF Document 8 Filed 10/26/20 Page 4 of 24



1    his actions amounted to harassment and that Plaintiff would file a grievance over the

2    issue. (Id.) Estill responded that Plaintiff should shut up before Estill found a knife or

3    drugs on Plaintiff and began grinning. (Id.)

4           Plaintiff spoke to other inmates about the issue, and they told him that Estill was

5    out of control. (Id. at 6-7.) On November 14, Plaintiff wrote a letter to Nash seeking her

6    help with the issue. (Id. at 7.) On November 22, Plaintiff wrote two kites stating that Estill

7    was threatening him because Plaintiff told Estill that he would file a grievance. (Id.)

8    Salvea read the kites and signed them. (Id.) Plaintiff asked Salvea to notify a sergeant

9    of Estill’s behavior. (Id.) Salvea refused to notify a sergeant, but he warned Plaintiff to

10   be careful. (Id.) Plaintiff then sent the kites to Nash and the law library supervisor Mr.

11   Graham. (Id.)

12          On December 18, 2016, Plaintiff authored his informal grievance about Estill’s

13   behavior. (Id.) On December 22, 2017, Estill entered Plaintiff’s cell to conduct a search.

14   (Id.) Plaintiff asked Estill whether he had a camera and asked Estill to call a sergeant.

15   (Id.) Estill asked whether Plaintiff was refusing the search, and Plaintiff said no and

16   allowed the search to proceed. (Id.) As Plaintiff was leaving the cell, Estill said, “today is

17   your unlucky day snitch.” (Id. at 7-8.) Estill then conducted an unreasonable pat-down,

18   metal-detector, and strip search of Plaintiff. (Id. at 8.) Estill then planted and found a

19   knife in Plaintiff’s room and filed a notice of charges against Plaintiff and his cellmate.

20   (Id.) As a result of the notice of charges, Plaintiff was removed from level two status and

21   placed on red-tag status. (Id.)

22          Based on these allegations, Plaintiff claims his First Amendment rights were

23   violation (Count I). (Id. at 6.) The Court construes this as a claim of First Amendment

24   retaliation. In Count III, Plaintiff states that he is bringing a state law tort claim. (Id. at

25   11.) However, Plaintiff then alleges that Estill violated Plaintiff’s First, Fourth, Eighth, and

26   Fourteenth Amendment rights, as well as Article 1, Sections 10 1 and 18 of the Nevada

27   1 Plaintiff lists Article 1, Section 10 of the Nevada Constitution, which protects the right of
28   individuals to assemble, instruct their representatives, and petition the legislature for
     grievances. However, based on the context of the complaint, it appears that Plaintiff
                                                      4
     Case 2:19-cv-01268-GMN-VCF Document 8 Filed 10/26/20 Page 5 of 24



1    constitution based on the conduct alleged in Count I. (Id.) None of the allegations in

2    Count I appears to give rise to a claim under the Eighth Amendment or Fourteenth

3    Amendment, and the Court dismisses these claims without prejudice. The Court will

4    consider Plaintiff’s other claims in turn.

5                  1. First Amendment and Article 1, Section 9 of the Nevada

6                      Constitution

7           Prisoners have a First Amendment right to file prison grievances and to pursue

8    civil rights litigation in the courts. Rhodes v. Robinson, 408 F.3d 559, 567 (9th Cir. 2004).

9    “Without those bedrock constitutional guarantees, inmates would be left with no viable

10   mechanism to remedy prison injustices. And because purely retaliatory actions taken

11   against a prisoner for having exercised those rights necessarily undermine those

12   protections, such actions violate the Constitution quite apart from any underlying

13   misconduct they are designed to shield.” Id.

14          To state a viable First Amendment retaliation claim in the prison context, a plaintiff

15   must allege: “(1) [a]n assertion that a state actor took some adverse action against an

16   inmate (2) because of (3) that prisoner’s protected conduct, and that such action (4)

17   chilled the inmate’s exercise of his First Amendment rights, and (5) the action did not

18   reasonably advance a legitimate correctional goal.” Id. at 567-68. Total chilling is not

19   required; it is enough if an official’s acts would chill or silence a person of ordinary

20   firmness from future First Amendment activities. Id. at 568-69. A threat to file a grievance

21   constitutes protected speech. See Garcia v. Strayhorn, No. 13-CV-807-BEN KSC, 2014

22   WL 4385410, at *6 (S.D. Cal. Sept. 3, 2014) (reviewing case law indicating that an

23   intended to bring a claim under Article 1, Section 9 of the Nevada Constitution, which
24   protects freedom of speech. See Univ. & Cmty. Coll. Sys. of Nevada v. Nevadans for
     Sound Gov't, 120 Nev. 712, 722 (2004) (noting that Article 1, Section 9 of the Nevada
25   Constitution protects the right of the people to engage in expressive activities in Nevada.)
     The Nevada Supreme Court has held that Article 1, Section 9 of the Nevada Constitution
26   provides no greater protection than the First Amendment. (Id.) Plaintiff does not argue
     that the protections provided under the First Amendment and Article 1, Section 9 of the
27
     Nevada Constitution differ, and the for purposes of screening, the Court will assume that
28   the protections are the same, and analyze these claims under First Amendment
     precedents.
                                                   5
     Case 2:19-cv-01268-GMN-VCF Document 8 Filed 10/26/20 Page 6 of 24



1    inmate’s threat to file a prison grievance constitutes protected speech but noting case law

2    which states that verbal challenges to prison officials which are argumentative,

3    confrontational, and disrespectful are not protected by the First Amendment).

4           To state a valid § 1983 claim against a supervisor, “a plaintiff must plead that each

5    Government-official defendant, through the official’s own individual actions, has violated

6    the Constitution.” Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009). To plead a claim against

7    a supervisor for free speech violations under the First Amendment, a plaintiff need only

8    allege “facts that demonstrate an immediate supervisor knew about the subordinate

9    violating another’s federal constitutional right to free speech, and acquiescence in that

10   violation.” OSU Student All. v. Ray, 699 F.3d 1053, 1075 (9th Cir. 2012).

11          The Court finds that Plaintiff states colorable claims under the First Amendment

12   and Article 1, Section 9 of the Nevada Constitution. The Court liberally construes the

13   complaint as alleging that Plaintiff complained to Estill that Estill was racially profiling

14   black inmates for searches. Estill then began harassing Plaintiff. Plaintiff told Estill that

15   he would file a grievance about the issue, and Estill responded by telling Plaintiff to shut

16   up before Estill decided to “find” a knife on Plaintiff.

17          Plaintiff informed both Salvea and Nash about Estill’s behavior, but neither acted

18   to prevent Estill from retaliating against Plaintiff. Estill then planted and found a knife in

19   Plaintiff’s cell, resulting in serious disciplinary consequences for Plaintiff.        These

20   allegations are sufficient to state colorable claims under the First Amendment and Article

21   1, Section 9 of the Nevada Constitution on screening. These claims will proceed against

22   Estill, Salvea, and Nash.

23                 2. Fourth Amendment and Article 1, Section 18 of the Nevada

24                     Constitution

25          The Fourth Amendment and Article 1, Section 18 of the Nevada Constitution both

26   prohibit unreasonable searches and seizures. 2 The Fourth Amendment provides, in part,

27          2“Article 1, Section 18 of the Nevada Constitution uses almost the same words as
28   the Fourth Amendment does to prohibit unreasonable searches and seizures.” Cortes v.
     State, 127 Nev. 505, 514 (2011). Plaintiff does not argue that the protections provided
                                                 6
     Case 2:19-cv-01268-GMN-VCF Document 8 Filed 10/26/20 Page 7 of 24



1    that: “The right of the people to be secure in their persons, houses, papers, and effects,

2    against unreasonable searches and seizures, shall not be violated.” U.S. Const. amend.

3    IV. The Supreme Court has held that prisoners have no Fourth Amendment right to

4    privacy in their cells and, thus, the prohibition on unreasonable searches does not apply

5    in prison cells. Hudson v. Palmer, 468 U.S. 517, 525-26, 530 (1984) (holding that “the

6    Fourth Amendment proscription against unreasonable searches does not apply within the

7    confines of the prison cell. The recognition of privacy rights for prisoners in their individual

8    cells simply cannot be reconciled with the concept of incarceration and the needs and

9    objectives of penal institutions”).

10          Generally, strip searches do not violate the Fourth Amendment rights of prisoners.

11   See Michenfelder v. Sumner, 860 F.2d 328, 332-33 (9th Cir. 1988). However, strip

12   searches that are “excessive, vindictive, harassing, or unrelated to any legitimate

13   penological interest” may be unconstitutional. Id. at 332.

14          The Court finds that Plaintiff states colorable claims under the Fourth Amendment

15   and Article 1, Section 18 of the Nevada Constitution. The Court liberally construes the

16   complaint as alleging that Estill strip searched Plaintiff on two separate occasions.

17   Neither strip search was necessary nor related to any penological interest. Instead, the

18   strip searches were retaliatory and vindictive. These allegations are sufficient to state

19   colorable claims under the Fourth Amendment and Article 1, Section 18 of the Nevada

20   Constitution on screening. These claims will proceed against Estill.

21          B. Counts II, III, IV, V, VI, XI, XII, XVI, XVIII, IXX, XX, XXI, XXII, XXV, XXVIII

22          In these counts, Plaintiff brings state law tort claims related to his other counts.

23   Under Nevada law, the State of Nevada has generally waived sovereign immunity for

24   state tort actions in state court. Nev. Rev. Stat. § 41.031(1). In order to sue the State of

25   Nevada or a state employee, the plaintiff is required to sue the State of Nevada or

26   appropriate political subdivision. Nev. Rev. Stat. § 41.031(2) (“In any action against the

27
     under the Fourth Amendment and Article 1, Section 18 of the Nevada Constitution differ,
28   and the for purposes of screening, the Court will assume that the protections are the
     same, and analyze these claims under Fourth Amendment precedents.
                                              7
     Case 2:19-cv-01268-GMN-VCF Document 8 Filed 10/26/20 Page 8 of 24



1    State of Nevada, the action must be brought in the name of the State of Nevada on

2    relation of the particular department, commission, board or other agency of the State

3    whose actions are the basis for the suit.”).

4           In Craig v. Donnelly, the Nevada Court of Appeals addressed whether a plaintiff

5    had to name the State as party in a state court case and held that “while a plaintiff must

6    name the State as a party to any state tort claims in order to comply with NRS 41.031

7    and NRS 41.0337, this statutory requirement does not apply to 42 U.S.C. § 1983 claims,

8    even when brought in the same complaint as a plaintiff’s state tort claims. 439 P.3d 413

9    (Nev. App. 2019). “Indeed, the State cannot be named as a party to a plaintiff’s § 1983

10   civil rights claims.” Id. at 414.

11          With respect to federal court cases, the State of Nevada does not waive its

12   sovereign immunity. Nev. Rev. Stat. § 41.031(3). Generally, the State of Nevada and

13   arms of the state cannot be sued in federal court. See O'Connor v. State of Nev., 686

14   F.2d 749, 750 (9th Cir. 1982) (holding that “Nevada has explicitly refused to waive its

15   immunity to suit under the eleventh amendment . . . The Supreme Court has made it clear

16   that section 1983 does not constitute an abrogation of the eleventh amendment immunity

17   of the states”). In Stanley v. Trustees of California State Univ., 433 F.3d 1129 (9th Cir.

18   2006), the Ninth Circuit held that 28 U.S.C. § 1367 does not abrogate state sovereign

19   immunity for supplemental state law claims. Id. at 1133-34. Although the State of Nevada

20   may consent to federal court jurisdiction for state law claims through removal, this is not

21   a removed case. See Lapides v. Bd. of Univ. Sys. Of Ga., 535 U.S. 613 (2002) (holding

22   that state’s removal of suit to federal court constitutes waiver of its sovereign immunity).

23          For this reason, the Court finds that Plaintiff must raise his state law claims in state

24   court and dismisses those claims without prejudice. See Hirst v. Gertzen, 676 F.2d 1252,

25   1264 (9th Cir. 1982) (holding that, where Montana law deemed governmental entities

26   indispensable parties in a state tort claim against a state employee, the federal court had

27   no supplemental jurisdiction over the state tort claim if it had no jurisdiction over the

28   indispensable party).
                                                    8
     Case 2:19-cv-01268-GMN-VCF Document 8 Filed 10/26/20 Page 9 of 24



1           C. Counts VII and IX
2           In these counts, Plaintiff alleges that on January 25, 2017, Plaintiff had a

3    disciplinary hearing before Brown based on Estill’s false notice of charges. (ECF No. 1-

4    1 at 22.) Plaintiff asked Brown whether he knew about Plaintiff filing kites stating that

5    Estill planned to frame him for possessing a knife. (Id.) Brown called Nash to determine

6    the existence of the kites. (Id.) Nash appears to have acknowledge the existence of the

7    kite, but she did not appear to place any significant on it. (Id.)

8           Two inmates testified that prior to searching Plaintiff’s cell Estill stated, “this is your

9    unlucky day snitch.” (Id. at 23.) There was no evidence that Plaintiff possessed the knife

10   other than Estill’s false report. (Id. at 24.) Nevertheless, Brown found Plaintiff guilty of

11   possessing the knife. (Id.) Plaintiff appealed the disciplinary finding, and Williams and

12   Wickham upheld the finding of guilt. (Id. at 25-29.)

13          As a result of the notice of charges and disciplinary hearing, Plaintiff was placed in

14   disciplinary segregation for 120 days. (Id. at 17.) While in disciplinary segregation,

15   Plaintiff lost numerous privileges such as daily telephone time and showers, tier time,

16   yard time, the ability to attend the law library and religious services, and the ability to

17   socialize with other inmates on a daily basis. (Id. at 17-18.) Plaintiff’s cell was directly on

18   top of a room that had been quarantined because an inmate had smeared feces all over

19   the room and into the vent. (Id. at 18.) Plaintiff’s room shared a vent with that room, and

20   Plaintiff’s room smelled of feces. (Id.) The unit porter and other inmates also splashed

21   feces under Plaintiff’s door or threw feces at Plaintiff. (Id.) Other inmates also beat on

22   their walls all day and night. (Id.) Plaintiff also lost approximately 84 days of statutory

23   good time credits as a result of being placed in segregation. (Id.)

24          Based on these allegations, Plaintiff alleges that his Eighth (Count VII) and

25   Fourteenth Amendment (Count IX) rights were violated. 3 (Id. at 17, 22.) The Court will

26   consider these claims in turn. (Id.)

27   3Count VII states that Plaintiff’s Eighth and Fourteenth Amendment rights were violated,
28   but the allegations in Count VII focus on the conditions of Plaintiff’s confinement during
     his segregation and don’t appear to raise any Fourteenth Amendment claim different from
                                                   9
     Case 2:19-cv-01268-GMN-VCF Document 8 Filed 10/26/20 Page 10 of 24



1                   1. Eighth Amendment
2            The Court construes Plaintiff’s Eighth Amendment claim as a conditions of

3     confinement claim. The “treatment a prisoner receives in prison and the conditions under

4     which he is confined are subject to scrutiny under the Eighth Amendment.”          Helling v.

5     McKinney, 509 U.S. 25, 31 (1993). Conditions of confinement may, consistent with the

6     Constitution, be restrictive and harsh. Rhodes v. Chapman, 452 U.S. 337, 347 (1981).

7     However, “[p]rison officials have a duty to ensure that prisoners are provided adequate

8     shelter, food, clothing, sanitation, medical care, and personal safety.” Johnson v. Lewis,

9     217 F.3d 726, 731 (9th Cir. 2000).        When determining whether the conditions of

10    confinement meet the objective prong of the Eighth Amendment analysis, the court must

11    analyze each condition separately to determine whether that specific condition violates

12    the Eighth Amendment. See Wright v. Rushen, 642 F.2d 1129, 1133 (9th Cir. 1981). As

13    to the subjective prong of the Eighth Amendment analysis, prisoners must establish

14    prison officials’ “deliberate indifference” to the unconstitutional conditions of confinement

15    to establish an Eighth Amendment violation. Farmer v. Brennan, 511 U.S. 825, 834

16    (1994). When considering the conditions of confinement, the court should consider the

17    amount of time to which the prisoner was subjected to the condition. Hearns v. Terhune,

18    413 F.3d 1036, 1042 (9th Cir. 2005).

19           The Court finds that Plaintiff fails to state a colorable conditions of confinement

20    claim. Plaintiff first alleges that he lost several privileges when he was placed in solitary

21    confinement. The loss of these privileges does not give rise to a claim that Plaintiff was

22    denied adequate shelter, food, clothing, sanitation, medical care, and personal safety.

23    Plaintiff also alleges that he was subjected to the smells of feces, the noise of inmates

24    pounding on the walls, and inmates throwing feces on him or in his cell. Even if these

25    circumstances could give rise to a conditions of confinement claim, Plaintiff does not

26    identify any Defendant who knew about these conditions and was deliberately indifferent

27

28    the claim raised in Count IX. A such, the Court dismisses Plaintiff’s Fourteenth
      Amendment claim in Count VII without prejudice.
                                               10
     Case 2:19-cv-01268-GMN-VCF Document 8 Filed 10/26/20 Page 11 of 24



1     to the conditions. As such, Plaintiff fails to state a colorable conditions of confinement

2     claim, and the Court dismisses this claim without prejudice.

3            The Court notes that it appears that Plaintiff may have detailed the negative

4     conditions of his solitary confinement in order to demonstrate that he faced an atypical

5     and significant hardship in order to support a Fourteenth Amendment due process claim.

6     To the extent that these conditions were meant to support Plaintiff’s due process claim,

7     the Court will consider them in analyzing his claim under the Fourteenth Amendment.

8                   2. Fourteenth Amendment

9            In order to state a cause of action for deprivation of procedural due process, a

10    plaintiff must first establish the existence of a liberty interest for which the protection is

11    sought. Sandin v. Conner, 515 U.S. 472, 487 (1995). In Sandin, the Supreme Court held

12    that a prisoner has a liberty interest when confinement “imposes [an] atypical and

13    significant hardship on the inmate in relation to the ordinary incidents of prison life.” Id.

14    at 484. In Sandin, the Supreme Court focused on three factors in determining that the

15    plaintiff possessed no liberty interest in avoiding disciplinary segregation: (1) disciplinary

16    segregation was essentially the same as discretionary forms of segregation; (2) a

17    comparison between the plaintiff’s confinement and conditions in the general population

18    showed that the plaintiff suffered no “major disruption in his environment;” and (3) the

19    length of the plaintiff’s sentence was not affected. Id. at 486-87.

20           When a protected liberty interest exists and a prisoner faces disciplinary charges,

21    prison officials must provide the prisoner with (1) a written statement at least twenty-four

22    hours before the disciplinary hearing that includes the charges, a description of the

23    evidence against the prisoner, and an explanation for the disciplinary action taken; (2) an

24    opportunity to present documentary evidence and call witnesses, unless calling witnesses

25    would interfere with institutional security; and (3) legal assistance where the charges are

26    complex or the inmate is illiterate. See Wolff v. McDonnell, 418 U.S. 539, 563-70 (1974).

27           “When prison officials limit an inmate’s efforts to defend himself, they must have a

28    legitimate penological reason.” Koenig v. Vannelli, 971 F.2d 422, 423 (9th Cir. 1992). An
                                                   11
     Case 2:19-cv-01268-GMN-VCF Document 8 Filed 10/26/20 Page 12 of 24



1     inmate’s right to present witnesses may legitimately be limited by “the penological need

2     to provide swift discipline in individual cases . . . [or] by the very real dangers in prison life

3     which may result from violence or intimidation directed at either other inmates or staff.”

4     Ponte v. Real, 471 U.S. 491, 495 (1985). Jail officials “must make the decision whether

5     to allow witnesses on a case-by-case basis, examining the potential hazards that may

6     result from calling a particular person.” Serrano v. Francis, 345 F.3d 1071, 1079 (9th Cir.

7     2003). Despite this, an inmate has no right to cross-examine or confront witnesses in

8     prison disciplinary hearings. See Wolff, 418 U.S. at 567-68.

9            “[T]he requirements of due process are satisfied if some evidence supports the

10    decision by the prison disciplinary board.” Superintendent, Massachusetts Corr. Inst.,

11    Walpole v. Hill, 472 U.S. 445, 455 (1985). However, this standard does not apply when

12    a prisoner alleges that a prison guard’s report is false. Hines v. Gomez, 108 F.3d 265,

13    268 (9th Cir. 1997).

14           The Court finds that Plaintiff states a colorable due process claim. For purposes

15    of screening, Plaintiff’s allegation that he was placed in segregation for 120 days and his

16    allegations about the conditions in segregation are sufficient to support that Plaintiff had

17    a liberty interest in his disciplinary hearing. Plaintiff alleges that the only evidence against

18    him was Estill’s false report, which Estill fabricated to retaliate against Plaintiff for his

19    grievances. As such, the some evidence standard does not apply, and Plaintiff’s states

20    a colorable claim that his due process rights were violated. This claim will proceed against

21    Defendants Estill, Brown, Williams and Wickham.

22           D. Counts VIII, XIII, XXIII, XXVI

23           In Counts VIII, XIII, XXIII, and XXVI Plaintiff brings claims based on the denials of

24    various grievances that he filed over Estill’s retaliatory conduct. (ECF No. 1-1 at 19-20,

25    34-36, 49-52, 56-58.) In each of these claims, Plaintiff alleges that the individuals who

26    denied his grievances did so without doing a proper investigation of Plaintiff’s allegations.

27    ///

28    ///

                                                     12
     Case 2:19-cv-01268-GMN-VCF Document 8 Filed 10/26/20 Page 13 of 24



1     (Id.)   Based on these allegations, Plaintiff claims that various Defendants4 violated

2     Plaintiff’s due process rights during the administrative grievance process. (Id.)

3             Prisoners have no stand-alone due process rights related to the administrative

4     grievance process. See Mann v. Adams, 855 F.2d 639, 640 (9th Cir. 1988) (holding that

5     a state’s unpublished policy statements establishing a grievance procedure do not create

6     a constitutionally protected liberty interest); Ramirez v. Galaza, 334 F.3d 850, 860 (9th

7     Cir. 2003) (holding that there is no liberty interest in the processing of appeals because

8     there is no liberty interest entitling inmates to a specific grievance process).

9             The Court finds that Plaintiff fails to state a colorable due process claim based on

10    the allegations that the Defendants failed to adequately investigate his grievance. Based

11    on the law, Plaintiff does not have a right to have prison officials process or investigate

12    an inmate grievance in any specific way. As such, the Court dismisses all of Plaintiff’s

13    due process claims based on the denial of his grievances with prejudice, as amendment

14    would be futile.

15            E. Count X and XII

16            In Count X, Plaintiff alleges that on December 30, 2016, Estill called Plaintiff a

17    snitch in front of all the inmates housed in unit 4D. (ECF No. 1-1 at 30.) Calling Plaintiff

18    a snitch in front of the other inmates put Plaintiff’s life in jeopardy. (Id.) Estill called

19    Plaintiff a snitch in the hope that it would silence Plaintiff and chill his resolve to continue

20    pursuing grievances against Estill. Based on these allegations, Plaintiff brings a First

21    Amendment retaliation claim (Count X) and a claim under Article 1, Section 10 of the

22    Nevada Constitution (Count XII). 5

23    ///

24    ///

25
      4  Plaintiff brings claims against Tobin, Williams, and Wickham in Counts VIII, XIII, and
26    XXIII, and claims against Zalaya, Williams, and Wickham in Count XXVI
      5 As with Plaintiff’s claim under Article 1, Section 10 of the Nevada Constitution in Section
27
      II(A), the Court construes this as a claim under Article 1, Section 9 of the Nevada
28    Constitution and will analyze the claim together with Plaintiff First Amendment retaliation
      claim.
                                                     13
     Case 2:19-cv-01268-GMN-VCF Document 8 Filed 10/26/20 Page 14 of 24



1            The Court finds that Plaintiff states colorable claims under the First Amendment

2     Article 1, Section 9 of the Nevada Constitution. 6         The Court liberally construes the

3     complaint as alleging that in retaliation for Plaintiff’s grievances, Estill called Plaintiff a

4     snitch in front of all of the other inmates in his cell block. Estill knew that calling Plaintiff

5     a snitch in front of other inmates could put Plaintiff’s life in danger because other inmates

6     might retaliate against Plaintiff for being snitch. These allegations are sufficient to state

7     a colorable claim on screening. This claim will proceed against Defendant Estill.

8            F. Counts XIV, XV, XVII

9            In Count XIV, Plaintiff alleges that on March 10, 2017, Estill was transporting

10    inmates to and from the shower area. (ECF No. 1-1 at 37.) Plaintiff commented to

11    another inmate that Estill does not like Blacks or Muslims. 7 (Id.) Estill overheard the

12    comment and responded that he did not like snitches. (Id.) At that point, other inmates

13    started yelling that all snitches must die. (Id.) Estill asked for an emergency grievance

14    to file about Estill. (Id.) Estill brought him the grievances and said, “here you go nigger.”

15    (Id.) Shortly thereafter, Estill came over Plaintiff’s cell’s intercom and said, you’re a snitch

16    you nigger.” (Id.) Plaintiff responded that Estill should get a life, and Estill replied, “I hate

17    niggers.” (Id.)

18           Approximately 30 minutes later, Estill approached Plaintiff’s cell and instructed him

19    to “cuff up.” (Id. at 38.) When Plaintiff asked why, Estill responded “to teach you not to

20    file grievances on me.” Estill then slammed the handcuffs so hard on Plaintiff’s left wrist

21    that Plaintiff screamed and pain. (Id.) Estill then put the handcuffs on Plaintiff’s right wrist

22    so tightly that it cut into Plaintiff’s flesh and grinded against Plaintiff’s bone. (Id.)

23           Estill brought Plaintiff to the shower area and conducted a strip search. (Id.) Estill

24    then went to Plaintiff’s cell, trashed Plaintiff’s cell, and carried away a trash bag full of

25

26    6  The standard for stating a First Amendment retaliation claim is discussed in Section
      II(A)(1).
27    7 The Court notes that the complaint states that Plaintiff comments that “Estill does like

28    Blacks or Muslims.” (ECF No. 1-1 at 37.) Based on the context of the complaint, the
      Court believes that Plaintiff intended to write Estill does not like Blacks or Muslims.
                                                    14
     Case 2:19-cv-01268-GMN-VCF Document 8 Filed 10/26/20 Page 15 of 24



1     Plaintiff’s papers. (Id.) When Plaintiff asked for an inventory list of what was taken, Estill

2     simply responded that it was contraband. (Id.) Plaintiff was then placed back in his cell

3     and the food flap was opened so that Estill could take off Plaintiff’s handcuffs. (Id.) Estill

4     yanked Plaintiff’s handcuff so hard that Plaintiff’s back slammed into the door. (Id.) Estill

5     then bent Plaintiff’s wrists upwards causing Plaintiff to feel a shooting pain up his arms.

6     (Id.)

7             Based on these allegations, Plaintiff brings a First Amendment retaliation claim

8     (Count XIV), an excessive use of force claim (Count XV), and an equal protection claim

9     (Count XVII). (Id. at 37-42.) The Court will consider these claims in turn.

10                   1. First Amendment Retaliation

11            The Court finds that Plaintiff states a colorable First Amendment retaliation claim. 8

12    The Court liberally construes the complaint as alleging that in retaliation for Plaintiff’s

13    various grievances against Estill, Estill conducted an unnecessary search of Plaintiff and

14    his cell. Estill used excessive force in placing handcuffs on Plaintiff and in taking them

15    off, and Estill improperly confiscated Plaintiff’s paperwork.        These allegations are

16    sufficient to state a colorable claim on screening.        This claim will proceed against

17    Defendant Estill.

18                   2. Excessive Force

19            When a prison official stands accused of using excessive physical force in violation

20    of the cruel and unusual punishment clause of the Eighth Amendment, the question turns

21    on whether force was applied in a good-faith effort to maintain or restore discipline, or

22    maliciously and sadistically for the purpose of causing harm. Hudson v. McMillian, 503

23    U.S. 1, 6-7 (1992) (citing Whitley v. Albers, 475 U.S. 312, 320-21 (1986)). In determining

24    whether the use of force was wanton and unnecessary, it may also be proper to consider

25    factors such as the need for application of force, the relationship between that need and

26    the amount of force used, the threat reasonably perceived by the responsible officials,

27

28
      8 The standard for stating a First Amendment retaliation claim is discussed in Section
      II(A)(1).
                                               15
     Case 2:19-cv-01268-GMN-VCF Document 8 Filed 10/26/20 Page 16 of 24



1     and any efforts made to temper the severity of a forceful response. Hudson, 503 U.S. at

2     7. Although an inmate need not have suffered serious injury to bring an excessive force

3     claim against a prison official, the Eighth Amendment’s prohibition on cruel and unusual

4     punishments necessarily excludes from constitutional recognition de minimis uses of

5     physical force. Id. at 9-10.

6            The Court finds that Plaintiff states a colorable excessive use of force claim. The

7     Court liberally construes the complaint as alleging that Estill deliberately put handcuffs on

8     Plaintiff with extreme force, cutting into Plaintiff’s flesh and grinding against the bones of

9     his wrists. When removing the handcuffs, Estill forcefully yanked on the cuffs, again

10    causing Plaintiff significant pain. Estill’s actions were not a good-faith effort to maintain

11    or restore discipline, but rather were malicious and sadistic and done for the purpose of

12    causing Plaintiff harm in retaliation for Plaintiff’s grievances.

13                  3. Equal Protection

14           The Equal Protection Clause of the Fourteenth Amendment is essentially a

15    direction that all similarly situated persons be treated equally under the law. City of

16    Cleburne, Tex. v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985). In order to state an

17    equal protection claim, a plaintiff must allege facts demonstrating that defendants acted

18    with the intent and purpose to discriminate against him based upon membership in a

19    protected class, or that defendants purposefully treated him differently than similarly

20    situated individuals without any rational basis for the disparate treatment. Lee v. City of

21    Los Angeles, 250 F.3d 668, 686 (9th Cir. 2001); see also Vill. of Willowbrook v. Olech,

22    528 U.S. 562, 564 (2000).

23           When analyzing a discrimination claim under the Fourteenth Amendment, the

24    courts “must first determine the appropriate level of scrutiny to be applied. If the rule

25    disadvantages a suspect class or impinges upon a fundamental right, the court will

26    examine it by applying a strict scrutiny standard. If no such suspect class or fundamental

27    rights are involved, the conduct or rule must be analyzed under a rational basis test.”

28    Giannini v. Real, 911 F.2d 354, 358 (9th Cir. 1990).

                                                    16
     Case 2:19-cv-01268-GMN-VCF Document 8 Filed 10/26/20 Page 17 of 24



1            The Court finds that Plaintiff states a colorable equal protection claim. The Court

2     liberally construes the complaint as alleging that Estill has a history of racially profiling

3     black inmates for excessive searches. Estill told Plaintiff that he “hate[s] niggers.” Estill

4     used excessive force handcuffing Plaintiff and conducted an improper search of Plaintiff’s

5     cell. For purposes of screening, these allegations give rise to a colorable inference that

6     Estill acted with the intent and purpose to discriminate against Plaintiff based upon

7     Plaintiff’s race. These allegations are sufficient to state a colorable claim on screening.

8     This claim will proceed against Defendant Estill.

9            G. XXIV

10           In Count XXIV, Plaintiff alleges that on December 31, 2017, Estill searched

11    Plaintiff’s room while Plaintiff was out in the yard. (ECF No. 1-1 at 53.) When Plaintiff

12    returned to his cell, he noticed that one of his legal boxes was torn in two pieces. (Id.)

13    After cleaning up his cell, Plaintiff realized that he was missing a manila envelope that

14    contained brass slips and monthly statements. (Id.) Plaintiff alleges that Estill conducted

15    this search and damaged or took Plaintiff’s property in retaliation for Plaintiff’s grievances

16    against him. (Id. at 54). Based on these allegations, Plaintiff brings a claim of First

17    Amendment retaliation. (Id. at 53.)

18           The Court finds that Plaintiff states a colorable First Amendment retaliation claim. 9

19    The Court liberally construes the complaint as alleging that Estill conducted a search of

20    Plaintiff’s cell while Plaintiff was out for yard time. In retaliation for Plaintiff’s grievances

21    against him, Estill destroyed plaintiff’s property. These allegations are sufficient to state

22    a colorable claim on screening. This claim will proceed against Defendant Estill.

23           H. Count XXVII

24           In Count XXVII, Plaintiff alleges that on March 4, 2018, Estill searched Plaintiff’s

25    room while Plaintiff was on yard time. (ECF No. 1-1 at 59.) Estill damaged Plaintiff’s

26    lamp and beard trimmers and confiscated some of Plaintiff’s personal pictures and letters.

27

28
      9 The standard for stating a First Amendment retaliation claim is discussed in Section
      II(A)(1).
                                               17
     Case 2:19-cv-01268-GMN-VCF Document 8 Filed 10/26/20 Page 18 of 24



1     (Id.) Based on these allegations, Plaintiff brings a claim of First Amendment retaliation.

2     (Id.)

3             The Court finds that Plaintiff states a colorable First Amendment retaliation claim. 10

4     The Court liberally construes the complaint as alleging that Estill conducted a search of

5     Plaintiff’s cell while Plaintiff was out for yard time. In retaliation for Plaintiff’s grievances

6     against him, Estill destroyed some of Plaintiff’s property and improperly confiscated some

7     of Plaintiff’s personal pictures and letters. These allegations are sufficient to state a

8     colorable claim on screening. This claim will proceed against Defendant Estill.

9             I. Defendants Dzurenda, Tobin, and Zalaya

10            The Court has not found any colorable claims against Defendants Dzurenda,

11    Tobin, and Zalaya. As such, the Court dismisses them from the entirety of the complaint

12    without prejudice.

13    III.    CONCLUSION

14            For the foregoing reasons, it is ordered that a decision on the application to

15    proceed in forma pauperis (ECF No. 1) is deferred.

16            It is further ordered that the Clerk of the Court file Plaintiff’s complaint (ECF No. 1-

17    1) and send Plaintiff a courtesy copy of the complaint.

18            It is further ordered Plaintiff’s First Amendment retaliation claim in Count I and his

19    corresponding claim under Article 1, Section 9 of the Nevada Constitution in Count III will

20    proceed against will proceed against Estill, Salvea, and Nash.

21            It is further ordered Plaintiff’s Fourth Amendment claim in Count III and his

22    corresponding claim under Article 1, Section 18 of the Nevada Constitution in Count III

23    will proceed against will proceed against Estill.

24            It is further ordered that Plaintiff’s Eighth and Fourteenth Amendment claims in

25    Count III are dismissed without prejudice.

26    ///

27

28
      10 The standard for stating a First Amendment retaliation claim is discussed in Section
      II(A)(1).
                                               18
     Case 2:19-cv-01268-GMN-VCF Document 8 Filed 10/26/20 Page 19 of 24



1            It is further ordered that Plaintiff’s state law tort claims in Counts II, III, IV, V, VI, XI,

2     XII, XVI, XVIII, IXX, XX, XXI, XXII, XXV, and XXVIII are dismissed without prejudice.

3            It is further ordered that Plaintiff’s Eighth Amendment claim in Count VII is

4     dismissed without prejudice.

5            It is further ordered that Plaintiff’s Fourteenth Amendment claim in Count IX will

6     proceed against Defendants Estill, Brown, Williams and Wickham.

7            It is further ordered that Plaintiff’s due process claims based on the denial of his

8     grievances in Counts VIII, XIII, XXIII, and XXVI are dismissed with prejudice, as

9     amendment would be futile.

10           It is further ordered that Plaintiff’s First Amendment retaliation claim in Count X and

11    his corresponding claim under Article 1, Section 9 of the Nevada Constitution in Count XII

12    will proceed against will proceed against Estill.

13           It is further ordered that Plaintiff’s First Amendment retaliation claim in Count XIV

14    will proceed against will proceed against Estill.

15           It is further ordered that Plaintiff’s excessive use of force claim in Count XV will

16    proceed against will proceed against Estill.

17           It is further ordered that Plaintiff’s excessive use of force claim in Count XVII will

18    proceed against will proceed against Estill.

19           It is further ordered that Plaintiff’s First Amendment retaliation claim in Count XXIV

20    will proceed against will proceed against Estill.

21           It is further ordered that Plaintiff’s First Amendment retaliation claim in Count XXVII

22    will proceed against will proceed against Estill.

23           It is further ordered that Defendants Dzurenda, Tobin, and Zalaya are dismissed

24    from the entirety of the case without prejudice.

25           For the foregoing reasons, it is ordered that a decision on Plaintiff’s motion for

26    appointment of counsel (ECF No. 5) is deferred.

27           It is further ordered that, given the nature of the claim(s) that the Court has

28    permitted to proceed, this action is stayed for 90 days to allow Plaintiff and Defendant(s)
                                                      19
     Case 2:19-cv-01268-GMN-VCF Document 8 Filed 10/26/20 Page 20 of 24



1     an opportunity to settle their dispute before the $350.00 filing fee is paid, an answer is

2     filed, or the discovery process begins. During this 90-day stay period and until the Court

3     lifts the stay, no other pleadings or papers may be filed in this case, and the parties may

4     not engage in any discovery, nor are the parties required to respond to any paper filed in

5     violation of the stay unless specifically ordered by the court to do so. The Court will refer

6     this case to the Court’s Inmate Early Mediation Program, and the Court will enter a

7     subsequent order. Regardless, on or before 90 days from the date this order is entered,

8     the Office of the Attorney General must file the report form attached to this order regarding

9     the results of the 90-day stay, even if a stipulation for dismissal is entered prior to the end

10    of the 90-day stay. If the parties proceed with this action, the Court will then issue an

11    order setting a date for Defendants to file an answer or other response. Following the

12    filing of an answer, the Court will issue a scheduling order setting discovery and

13    dispositive motion deadlines.

14              It is further ordered that “settlement” may or may not include payment of money

15    damages. It also may or may not include an agreement to resolve Plaintiff’s issues

16    differently. A compromise agreement is one in which neither party is completely satisfied

17    with the result, but both have given something up and both have obtained something in

18    return.

19              It is further ordered that if the case does not settle, Plaintiff will be required to pay

20    the full $350.00 filing fee. This fee cannot be waived. If Plaintiff is allowed to proceed in

21    forma pauperis, the fee will be paid in installments from his prison trust account. See 28

22    U.S.C. § 1915(b). If Plaintiff is not allowed to proceed in forma pauperis, the $350.00 will

23    be due immediately.

24              It is further ordered that if any party seeks to have this case excluded from the

25    inmate mediation program, that party must file a “motion to exclude case from mediation”

26    on or before 21 days from the date of this order. The responding party will have seven

27    days to file a response. No reply may be filed. Thereafter, the Court will issue an order,

28    set the matter for hearing, or both.
                                                       20
     Case 2:19-cv-01268-GMN-VCF Document 8 Filed 10/26/20 Page 21 of 24



1            The Clerk of Court is directed to electronically serve a copy of this order, and a

2     copy of Plaintiff’s Complaint, on the Office of the Attorney General of the State of Nevada,

3     by adding the Attorney General of the State of Nevada to the docket sheet. This does not

4     indicate acceptance of service.

5            It is further ordered that the Attorney General’s Office must advise the Court within

6     21 days of the date of the entry of this order whether it will enter a limited notice of

7     appearance on behalf of Defendants for the purpose of settlement. No defenses or

8     objections, including lack of service, will be waived as a result of the filing of the limited

9     notice of appearance.

10
                        26
             DATED THIS ___day of October 2020.
11

12
                                                        Gloria M. Navarro, Judge
13                                                      United States District Court
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   21
     Case 2:19-cv-01268-GMN-VCF Document 8 Filed 10/26/20 Page 22 of 24



1

2

3                              UNITED STATES DISTRICT COURT

4                                     DISTRICT OF NEVADA

5
       RONNIE EDWARDS,                                     Case No. 2:19-cv-01268-GMN-VCF
6
                                            Plaintiff,    REPORT OF ATTORNEY GENERAL
7                                                          RE: RESULTS OF 90-DAY STAY
             v.
8
       BENJAMIN ESTILL, et al.,
9
                                        Defendants.
10
      NOTE: ONLY THE OFFICE OF THE ATTORNEY GENERAL WILL FILE THIS FORM.
11    THE INMATE PLAINTIFF MAY NOT FILE THIS FORM.

12           On ________________ [the date of the issuance of the screening order], the Court
13    issued its screening order stating that it had conducted its screening pursuant to 28 U.S.C.
14    § 1915A, and that certain specified claims in this case would proceed. The Court ordered
15    the Office of the Attorney General of the State of Nevada to file a report 90 days after the
16    date of the entry of the Court’s screening order to indicate the status of the case at the
17    end of the 90-day stay. By filing this form, the Office of the Attorney General hereby
18    complies.
19    ///
20    ///
21    ///
22    ///
23    ///
24    ///
25    ///
26    ///
27    ///
28    ///
                                                   22
     Case 2:19-cv-01268-GMN-VCF Document 8 Filed 10/26/20 Page 23 of 24



1                                           REPORT FORM
      [Identify which of the following two situations (identified in bold type) describes the case,
2     and follow the instructions corresponding to the proper statement.]

3     Situation One: Mediated Case: The case was assigned to mediation by a court-
      appointed mediator during the 90-day stay. [If this statement is accurate, check ONE
4     of the six statements below and fill in any additional information as required, then proceed
      to the signature block.]
5
             ____ A mediation session with a court-appointed mediator was held on
6            _______________ [enter date], and as of this date, the parties have reached a
             settlement (even if paperwork to memorialize the settlement remains to be
7            completed). (If this box is checked, the parties are on notice that they must
             SEPARATELY file either a contemporaneous stipulation of dismissal or a motion
8            requesting that the Court continue the stay in the case until a specified date upon
             which they will file a stipulation of dismissal.)
9
             ____ A mediation session with a court-appointed mediator was held on
10           ________________ [enter date], and as of this date, the parties have not reached
             a settlement. The Office of the Attorney General therefore informs the Court of its
11           intent to proceed with this action.

12           ____ No mediation session with a court-appointed mediator was held during the
             90-day stay, but the parties have nevertheless settled the case. (If this box is
13           checked, the parties are on notice that they must SEPARATELY file a
             contemporaneous stipulation of dismissal or a motion requesting that the Court
14           continue the stay in this case until a specified date upon which they will file a
             stipulation of dismissal.)
15
             ____ No mediation session with a court-appointed mediator was held during the
16           90-day stay, but one is currently scheduled for ________________ [enter date].

17           ____ No mediation session with a court-appointed mediator was held during the
             90-day stay, and as of this date, no date certain has been scheduled for such a
18           session.

19           ____ None of the above five statements describes the status of this case.
             Contemporaneously with the filing of this report, the Office of the Attorney General
20           of the State of Nevada is filing a separate document detailing the status of this
             case.
21
                                                *****
22
      Situation Two: Informal Settlement Discussions Case: The case was NOT assigned
23    to mediation with a court-appointed mediator during the 90-day stay; rather, the
      parties were encouraged to engage in informal settlement negotiations. [If this
24    statement is accurate, check ONE of the four statements below and fill in any additional
      information as required, then proceed to the signature block.]
25
             ____ The parties engaged in settlement discussions and as of this date, the
26           parties have reached a settlement (even if the paperwork to memorialize the
             settlement remains to be completed). (If this box is checked, the parties are on
27           notice that they must SEPARATELY file either a contemporaneous stipulation of
             dismissal or a motion requesting that the Court continue the stay in this case until
28           a specified date upon which they will file a stipulation of dismissal.)
                                                   23
     Case 2:19-cv-01268-GMN-VCF Document 8 Filed 10/26/20 Page 24 of 24



1
            ____ The parties engaged in settlement discussions and as of this date, the
2           parties have not reached a settlement. The Office of the Attorney General therefore
            informs the Court of its intent to proceed with this action.
3
            ____ The parties have not engaged in settlement discussions and as of this date,
4           the parties have not reached a settlement. The Office of the Attorney General
            therefore informs the Court of its intent to proceed with this action.
5
            ____ None of the above three statements fully describes the status of this case.
6           Contemporaneously with the filing of this report, the Office of the Attorney General
            of the State of Nevada is filing a separate document detailing the status of this
7           case.

8     Submitted this _______ day of __________________, ______ by:

9
      Attorney Name: _______________________                _________________________
10                           Print                                  Signature

11
      Address:    ______________________                    Phone:
12                                                          ___________________________
13                ______________________
                                                            Email:
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 24
